*518The opinion of the court was delivered by
Beasley, C. J.
The court is clearly of opinion that the appellant is not entitled to the relief sought by him, on the ground that, even on the-assumption that he had the equitable right asserted by him in his bill, such right was lost by his failure to enforce it within a reasonable time .after the discovery of the fraud of which he. was the victim.
No opinion is intended to be intimated on any other part of the case.
Let the decree be affirmed.

Deoree wnanimously affirmed.